DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ibaraki (JP 2004262285 with English Machine Translation) (of record).
Regarding claim 1, Ibaraki discloses a tire (title), comprising: a tread part (T), wherein the tread part (T) comprises a ground-contacting part (7), the ground-contacting part (7) is provided with a plurality of blocks (2) divided by a lateral groove (see Fig. 1), at least one of the plurality of blocks (2) is provided with a plurality of sipes (1), the plurality of sipes (1) are arranged in a thickness direction of the sipes (1) (see Fig. 1; [0023]), and each of the plurality of sipes (1) comprises a pair of sipe walls (3) that are separated in the thickness direction (see Figs. 2A and 2B; [0027]), and comprises a protrusion (4) that protrudes in a taper shape from one toward the other of the pair of sipe walls (3) (see Figs. 2A, 2B, and 3; [0024]). 
Regarding claim 2, Ibaraki discloses all of the limitations as set forth above for claim 1. Ibaraki further discloses that the pair of sipe walls (3) comprise a first sipe wall on one side in the thickness direction and a second sipe wall on the other side in the thickness direction (see Modified Figure 2A below), and the protrusion (4) of each of the plurality of sipes (1) protrudes from the first sipe wall toward the second sipe wall (see Modified Figure 2A below). 

    PNG
    media_image1.png
    371
    521
    media_image1.png
    Greyscale

Modified Figure 2A, Ibaraki
Regarding claim 3, Ibaraki discloses all of the limitations as set forth above for claim 1. Ibaraki further discloses that a diameter (D) of a cylindrical portion (4b) of the protrusion (4) is 1 mm; a length (L1) of a tapered portion (4a) of the protrusion (4) is 0.4 mm; and a taper angle (θ) of the tapered portion (4a) is 60o ([0027]; see Fig. 4B). Given these dimensions, a maximum diameter of the tapered portion (4a) can be calculated to be 1.46 mm (2*(0.4*tan (30)) +1), making a cross-sectional area of the protrusion (4), specifically a maximum cross-sectional area of the tapered portion (4a) of the protrusion (4), be 1.67 mm2 (π*(1.46/2)2), reading on the claimed range of greater than or equal to 1 mm2. 
Regarding claim 4, Ibaraki discloses all of the limitations as set forth above for claim 1. Ibaraki further discloses that the protrusion (4) is provided on only one of the pair of sipe walls (3) (see Fig. 2A; [0024]). 
Regarding claim 5, Ibaraki discloses all of the limitations as set forth above for claim 1. Ibaraki further discloses that the protrusion (4) is provided on both of the pair of sipe walls (3) (see Fig. 2B; [0024]). 
Regarding claim 6, Ibaraki discloses all of the limitations as set forth above for claim 1. Ibaraki further discloses that a cross section of the protrusion (4) is circular (see Fig. 4A; [0024]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ibaraki (JP 2004262285 with English Machine Translation) (of record). 
Regarding claim 7, Ibaraki discloses all of the limitations as set forth above for claim 1. Ibaraki further discloses that a diameter (D) of a cylindrical portion (4b) of the protrusion (4) is 1 mm and a length (L1) of a tapered portion (4a) of the protrusion (4) is 0.4 mm ([0027]; see Fig. 4B). Ibaraki also generally states that a taper angle (θ) of the tapered portion (4a) is 45o to 90o ([0024]). Given these dimensions, a minimum cross-sectional area of the protrusion (4), which is equal to the cross-sectional area of the cylindrical portion (4b), can be calculated to be 0.79 mm2 (π*0.52). Additionally, when the taper angle (θ) is equal to 45o, a maximum diameter of the tapered portion (4a) of the protrusion is equal to 1.33 mm (2*(0.4*tan (45/2)) + 1). Thus, a maximum cross-sectional area of the protrusion (4) can be calculated to be 1.39 mm2 (π*(1.33/2)2) when the taper angle is equal to 45o, making a ratio of a minimum cross-sectional area of the protrusion (4) to a maximum cross-sectional area of the protrusion (4) be equal to 0.57 (0.79/1.33), which is within the claimed range of 0.5 to 0.8. Thus, given the range of values for the taper angle (θ), it is clear that Ibaraki discloses a ratio of a minimum cross-sectional area of the protrusion (4) to a maximum cross-sectional area of the protrusion (4) that at least overlaps the claimed range of 0.5 to 0.8. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. Therefore, while Ibaraki does not disclose a specific example of a ratio of a minimum cross-sectional area of the protrusion (4) to a maximum cross-sectional area of the protrusion (4), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have chosen a ratio between these values to be within the claimed range based on the range of dimensions of the protrusion (4) suggested by Ibaraki. Thus, Ibaraki satisfies all of the limitations in claim 7. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ibaraki (JP 2004262285 with English Machine Translation) (of record) in view of Moriya (JP H11105512 with English Machine Translation). 
Regarding claim 8, Ibaraki discloses all of the limitations as set forth above for claim 1. Ibaraki further discloses that the protrusion (4) is provided on one of the pair of sipe walls (3) (see Fig. 2A; [0024]). Ibaraki fails to explicitly show an embodiment in which a plurality of the protrusions (4) is provided on one of the pair of sipe walls (3). However, Ibaraki does disclose that a plurality of the protrusions (4) may be provided ([0038]). It is also known in the art to provide a plurality of protrusions on one of a pair of sipe walls. For example, Moriya teaches a similar tire (title) comprising a plurality of sipes (28) (see Fig. 1), wherein a plurality of protrusions (42) are provided on one of a pair of sipe walls (28A) (see Fig. 2; [0022]). Moriya further teaches that this configuration helps to suppress uneven wear and deterioration of the wet performance of the tire ([0008]-[0009]; [0029]-[0030]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of sipes disclosed by Ibaraki to have a plurality of the protrusions on one of the pair of sipe walls, as suggested by Ibaraki and taught by Moriya, because they would have had a reasonable expectation that doing so would help to suppress uneven wear and deterioration of the wet performance of the tire. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDON C DARBY whose telephone number is (571)272-1225. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.D./Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749